Title: To Alexander Hamilton from Tench Coxe, 10 November 1792
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, November 10, 1792. Encloses “for the purpose of submission to the President, two contracts between the Superintendent of the light House at New London and Daniel Harris and Nathl. Richards.” Discusses the cost of the contract. States that he has sent a circular letter to the superintendents of the lighthouses “calculated to draw from them a report comprehending all the material facts in regard to their construction, present condition and past and present supplies and management, with a view to embracing by general measures cheaper and better supplies.”
